STATE OF VERMONT

                               ENVIRONMENTAL COURT

                                                          }
Secretary, Vermont Agency of Natural Resources,           }
       Plaintiff,                                         }
                                                          }
       v.                                                 }      Docket No. 85‐5‐97 Vtec 
                                                          }      (post‐judgment petition)
Richard F. Towns, Respondent.                             }
                                                          }

                                    Decision and Order

       In an earlier case involving this respondent, Docket No. 162‐10‐96 Vtec, this Court

had ruled that Respondent had violated 10 V.S.A. §6605(a) and the Solid Waste Regulations

from January 1, 1980 to June 28, 1987, and had remanded the remedial order to the Agency

of Natural Resources.  In response to that remand, in Docket No. 85‐5‐97 Vtec the Secretary

of  the  Vermont  Agency  of  Natural  Resources  (ANR  or  the  Agency)  issued  a  second

administrative order pursuant to 10 V.S.A. §8008 regarding Respondent.  The purchasers

of the property, James and Christine Wilkens, intervened to protect their interests, as the

primary  issue  then  remaining  in  this  matter  was  whether  what  is  now  their  property

should be dug up and to what condition it should be restored afterwards.1  Respondent is


       1
          They stated as their position that they have been unable to sell their property, due
to the “fill” deposited on their property by Mr. Towns prior to their purchase of it; that the
materials  placed  on  the  land  should  be  completely  removed  and  replaced  by  clean,
properly compacted fill; that they not bear any expense; that their driveway, well, cellar
drainage, septic system, and swimming pool be replaced, in good working order, after the
work is done; that only the trees that will be in the fill area be taken down and that those
be replaced with trees of equal quality, size and age; and that accommodations are made
for the Wilkens family during construction.  In the November 20, 2001 and January 4, 2002
entry orders, and several times in the pretrial conferences leading up to the hearing in this

                                              1
represented by John L. Franco, Esq.,  the Secretary is represented by Gary Kessler, Esq., and

Intervenors Wilkens are represented by Paul S. Gillies, Esq.

       In December of 2002, after a period of time during which the Supreme Court appeal

of  Docket  No.  162‐10‐96  Vtec  and  a  related  Washington  Superior  Court  case  between

Respondent and his insurer were resolved, this Court issued a decision and order affirming

the administrative order and requiring Respondent to submit a remediation plan for the

site.    Respondent  submitted  a  plan  which  was  approved  by  the  Waste  Management

Program of the Agency by letter in mid‐March of 2004.  

       After the Agency filed a petition for contempt, the parties settled this matter for an

agreed  remedial  order  requiring  Respondent  to  comply  with  the  remediation  plan  as

approved in March of 2004, which was entered as an order of the Court (the Remediation

Consent Order) in the above‐captioned case on October 12, 2004.

       The Agency again seeks an order of civil contempt, as Respondent has not complied

with the remediation plan.  Respondent asserted his present inability to pay as a defense,

and, after a period of delay due to Respondent’s health issues,2  an evidentiary hearing was

held on that issue before Merideth Wright, Environmental Judge.  The parties were given

the opportunity to submit written memoranda and requests for findings.

       Upon consideration of the evidence3 and of the written memoranda and requests for


matter, the Court noted the possibility that some or all of the relief sought by the Wilkens
was not necessarily available to them in this proceeding but might properly be the subject
of an action in Superior Court.
       2
          Respondent was 69 years of age at the time of the ability‐to‐pay hearing and had
had a stroke in November of 2004 that prevented him from attending that hearing.
       3
          Respondent’s motion to strike the Florida appraisal records is denied, even though
they are provided in the form of printouts from the website pages, as the documents are
certified by the Sarasota County Property Appraiser’s Office as being a true and correct
copy of the data.

                                             2
findings filed4 by the parties, the Court finds and concludes as follows.  



       The remediation plan consists essentially of digging up all the waste deposited at

the site, disposing of it properly, and replacing it with clean compacted fill.  The Agency

required this plan, and Respondent agreed to it, despite the issue reflected in the Court’s

2002 decision regarding whether the jurisdiction of 10 V.S.A. Ch. 201 would have limited

it to an order restoring the land to the condition existing before the violation.

       Under the present posture of this case, given the 2002 decision and the  Remediation

Consent Order, the Court only has before it the question of whether Respondent is in civil

contempt for failing to carry out the  Remediation Consent Order, or whether he instead

lacks the present ability to carry out the  Remediation Consent Order.

       The  Remediation  Consent  Order  is  estimated  to  cost  $295,000  to  excavate  and

properly dispose of all the discarded material, to fill the area with clean material, and to

place  a  layer  of  topsoil  and  seed  it.    Without  the  clean  fill,  topsoil  and  seeding,  the

excavation and proper disposal of the discarded material is estimated to cost $203,000.

       While the portion of Respondent’s current income not held jointly with his wife5 is

only approximately $28,000, the present litigation was filed as an administrative order in

early 1997, and had been discussed between Respondent and ANR personnel since at least

as early as mid‐April of 1996.  Since the time that Respondent became aware of the problem

that resulted in the present litigation and order, Respondent has engaged in property and

business transactions involving substantial amounts of money.  He sold Vermont property



       4
       The Agency’s motion to strike Respondent’s reply memorandum is denied, as that
memorandum responded to issues raised for the first time in the Agency’s responsive
memorandum. 
       5
          Their joint tax return in 2004 reflected an income of $57,000.

                                                  3
owned in his own name (or in a revocable trust in his own name and controlled by him)

amounting to proceeds of approximately $185,000.  Vermont property was purchased in

his  wife’s  name  in  the  year  2000,  from  which  sales  were  made  in  2004  amounting  to

proceeds of $364,000; the remaining portion of that property, including a house, is valued

at $193,000 and is where Respondent and his wife reside when they are in Vermont.  

       In addition, in 1995 Respondent sold his Vermont waste management business for

net proceeds of $1,350,000, of which Respondent retained $680,000 and transferred $600,000

to an offshore trust known as the “Towns Family Irrevocable Trust.”  $205,000 remains in

the  trust.    Respondent  holds  a  joint  checking  account  with  his  wife  which  contained

approximately $46,000 in September of 2005.  Respondent holds a joint bank account with

his wife which contained approximately $500,000 in September of 2005, at least in part

representing the proceeds of the sale of Florida property purchased in 1997 for 160,000 and

sold August 31, 2005 for $606,000.  Respondent owns two other Florida condominium

properties, one in which he has a life estate is valued for tax purposes at $124,000, and the

other, in which he resides when in Florida, which was purchased for $65,000 relatively

recently.

       Respondent entered into the  Remediation Consent Order in October of 2004 that

required the remediation now at issue.  Many of the transactions took place while the

litigation  was  pending  or  even  after  Respondent  had  entered  into  the  settlement.

Respondent cannot now claim that because he is unable to fund the entire remediation plan

out of his current income, he is somehow excused from responsibility for taking any steps

at all towards carrying out the Remediation Consent Order to which he himself agreed two

years  ago.    This  is  not  a  situation  in  which  Respondent’s  financial  situation  changed

unexpectedly in the period after he entered into the  Remediation Consent Order.

       Respondent has not met the burden of showing a present inability to pay.  He is

under an obligation to carry out the  Remediation Consent Order even if the full funding

                                                4
of the relief he agreed to must await the sale of some property or some adjudication in

other litigation.  In the present case he is under an affirmative obligation to take steps and

make financial arrangements towards the carrying out of his agreed responsibilities.  The

Court is not persuaded that he is unable to obtain credit or to pay into an escrow account

or to make other arrangements to secure the ultimate payment of the cost of the remedial

work  with  a  mortgage  or  other  payment  mechanisms,  including  consideration  of  the

proceeds of any future sales of property, investments, or insurance.



       Based on the findings, conclusions, and reasoning of this decision, pursuant to 12

V.S.A. §§121‐123; V.R.E.C.P. 4; V.R.C.P. 70 and the Court’s inherent power of contempt, to

enforce  court  orders  issued  under  10  V.S.A.  Chapter  201,  it  is  hereby  ORDERED  and

ADJUDGED that Respondent is in contempt of court for failing to take any steps towards

carrying out the Remediation Consent Order.

       To purge himself of contempt, on or before November 17, 2006, Respondent shall

place a letter of credit, performance bond or other financial responsibility instrument or

other security in escrow, or combination thereof, to the amount of $295,000,6 and shall

make arrangements to have the work done that is required by the Remediation Consent

Order, and shall file a proposed schedule for the performance of that work.  If Respondent

fails to make arrangements for the work to be done, the Court will consider entry of an



       6
           Although the Secretary now only requests that $203,196 be placed in escrow, there
is  no  basis  to  require  this  reduced  amount  until  or  unless  the  requirements  of  the
Remediation Consent Order are amended by agreement of the parties or by order of the
Court.  Similarly, although the Secretary now requests that the Court “add” Mrs. Towns
to the case, this Court has no jurisdiction to do so in the present posture of this case, as the
underlying administrative order did not name her as a party and as the rules governing
attachment,  trustee  process,  and  interpleader  are  not  available  in  these  proceedings.
V.R.E.C.P. 4(a)(3).

                                               5
order pursuant to V.R.C.P. 70 directing that the work be done at Respondent’s cost by an

appointee of the Court, and will solicit nominations by the parties of persons willing and

able to serve in that capacity.   



       Done at Berlin, Vermont, this 1st day of November, 2006.




                                                ____________________________
                                                Merideth Wright 
                                                Environmental Judge




                                            6